Yesawich Jr., J.
Appeals (1) from a judgment of the County Court of Tioga County (Seidlecki, J.), rendered June 4, 1992, convicting defendant upon his plea of guilty of the crimes of burglary in the third degree, attempted criminal possession of a forged instrument in the second degree and criminal mischief in the third degree, and (2) by permission, from an order of said court, entered September 16, 1992, which denied defendant’s motion pursuant to CPL 440.10 to vacate the judgment of conviction.
In a prior decision (200 AD2d 861), we remitted this matter to County Court to conduct a hearing to determine whether the People had effectively communicated their readiness to proceed to trial on the charge of criminal possession of a forged instrument. That hearing has been held, and the record fully supports County Court’s finding that a notice of readiness, erroneously dated November 25, 1991 — one day prior to the date of indictment — was actually filed along with the indictment on November 26, 1991, and was received by defendant on the same day. The People thus effectively communicated their readiness after defendant was indicted and well within the six-month period provided by CPL 30.30, which could have begun no earlier than October 9, 1991, the date on which the criminal acts were alleged to have occurred. Consequently, there was no basis for dismissing the charges on speedy trial grounds and the failure of defendant’s counsel to raise the issue did not, as defendant contends, constitute ineffective assistance.
Cardona, P. J., Mercure, Casey and Weiss, JJ., concur. Ordered that the judgment and order are affirmed.